Citation Nr: 9920378	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  94-23 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from September 1949 
to February 1953.  He has been represented throughout his 
appeal by the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Philadelphia, Pennsylvania Regional Office and Insurance 
Center (ROIC).  By a rating action in May 1993, the ROIC 
denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  The notice of 
disagreement with this determination was received in July 
1993.  The statement of the case was issued in July 1993.  
The veteran's substantive appeal (VA Form 9) was received in 
September 1993, wherein he raised a claim for service 
connection for tinnitus.  A rating action later in September 
1993 denied the claim for service connection for tinnitus.  A 
VA Form 646 (Statement of Accredited Representation in 
Appealed Case), dated in December 1993, was accepted as a 
notice of disagreement to the denial of service connection 
for tinnitus.  A statement of the case on this issue, in the 
form of a "supplemental statement of the case," was mailed 
to the veteran in January 1994.  Another Form 646 submitted 
by the veteran's service representative in June 1994 has been 
construed as a substantive appeal.  

In July 1996, the Board remanded the case to the RO for 
further development.  The veteran appeared and offered 
testimony at a hearing before a hearing officer at the RO in 
November 1996.  A transcript of the hearing is of record.  
Private treatment reports were submitted at the hearing.  A 
supplemental statement of the case was issued in January 
1997.  On April 29, 1997, the veteran appeared and offered 
testimony at a hearing before the undersigned member of the 
Board, sitting in Philadelphia, Pennsylvania.  A transcript 
of that hearing is also of record.  

In September 1997, the Board again remanded the case to the 
RO for still further development.  A private treatment report 
was received in March 1999.  A supplemental statement of the 
case was issued in March 1999.  The appeal was received back 
at the Board in June 1999.  


FINDINGS OF FACT

1.  There is no competent medical evidence of tinnitus 
currently.

2.  There is no competent medical evidence of a nexus between 
service and the veteran's current bilateral hearing loss.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for tinnitus or bilateral 
hearing loss.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well-grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. § 5107(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the three elements of a well grounded 
claim for service connection are: 1) evidence of a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence; and 3) a 
nexus, or link, between the service related disease or injury 
and the current disability, as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1994).  

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

An appellant may present a well-grounded claim by 
demonstrating chronicity of disease and continuity of 
symptomatology.  38 C.F.R. § 3.303(b) (1998); Savage v. 
Gober, 10 Vet. App. 489 (1997).  If the appellant is unable 
to apply the chronicity provision, the claim may be well-
grounded if the disability or condition is observed during 
service or any applicable presumptive period with continuity 
of symptomatology demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.307 (1998); see Savage, supra.  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  
Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold level 
in any of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 
Hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  38 
C.F.R. § 3.385 (1998).  

The Court in Hensley, 5 Vet. App. at 160, indicated that 
§ 3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service.  As stated by 
the Court, "[i]f evidence should sufficiently demonstrate a 
medical relationship between the veteran's in-service 
exposure to loud noise and his current disability, it would 
follow that the veteran incurred an injury in service."  Id. 
at 160, citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  

The veteran essentially contends that he currently suffers 
from tinnitus and bilateral hearing loss which developed as a 
result of exposure to gunfire and noise trauma during 
military service.  The veteran indicates that he was exposed 
to acoustic trauma in the form of artillery fire during basic 
training; he was also exposed to loud noises from jet 
aircraft and jackhammers while working in construction in on 
the runway at the Landstuhl Air Base in Germany.  The veteran 
maintains that he has had difficulty hearing since then.  The 
Board notes that the veteran's Report of Separation from the 
Armed Forces of the United States, DD Form 214, reflects that 
had been awarded the Army Occupation Medal (Germany).

The entrance examination in September 1949 revealed the 
results of the whispered voice test to be 15/15, bilaterally.  
The record indicates that the veteran was seen in March 1951 
for evaluation of complaints of hearing loss in the right ear 
since birth, and now was complaining of loss of hearing in 
the left ear.  On examination, it was noted that the veteran 
had total deafness in the right ear, caused by inner ear 
lesions and neuritis; hearing in the left ear was reported to 
be within normal limits. The veteran's service medical 
records do not reveal that he was ever diagnosed with or 
treated for tinnitus while in service.  The February 1953 
separation examination showed 15/15 hearing bilaterally on 
whispered and spoken voice, and a clinical evaluation of the 
ears was normal.

Further review of the record reveals that there is no medical 
evidence demonstrating that the veteran currently suffers 
from tinnitus.  An April 1993 VA examination record indicates 
that the veteran did not mention the presence of tinnitus in 
his response to questions regarding what problems he was 
having with his ears.  Post-service medical reports document 
that audiometric findings were diagnostic of hearing 
impairment since 1969.  During a clinical visit in January 
1984, the veteran stated that he had been hard of hearing for 
the past 15 years, and he wore a hearing aid; it was noted 
that the veteran had profound mixed type hearing loss in the 
right ear, and severe hearing loss in the left ear.  On the 
occasion of the VA compensation examination in April 1993, it 
was noted that the veteran had profound mixed hearing loss 
with poor speech discrimination in the right, and moderately 
severe to profound mixed hearing loss with fair speech 
discrimination in the left ear.

During a hearing at the RO in November 1996, the veteran 
testified that he experiences ringing in his ears, and that 
he has had this condition for a long time.  He noted that he 
worked on a flight line and did construction work without ear 
protection in service.  The veteran indicated that although 
he had ringing in his ears, he did not pay much attention to 
it; therefore, he did not seek treatment for tinnitus.  At 
his personal hearing before the Board member in April 1997, 
the veteran testified that he was subject to loud noises on 
the rifle range in Korea; he stated that he was also exposed 
to noises from grenades and 30 caliber machine guns.  He 
indicated that it was during basic training with the rifles 
that he began experiencing ringing in his ears.  He also 
noted that he reported the ringing in his ears when he sought 
treatment for hearing loss in Germany; at that time, he was 
told that the ringing would clear up in a couple of days, and 
it did.  The veteran stated that he still had intermittent 
ringing in his ears.  

The veteran's lay statements, standing alone, do not provide 
a basis to conclude that he does suffer from tinnitus or that 
his current bilateral hearing loss is due to service or any 
occurrence therein.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).    Regarding the claim for service connection for 
tinnitus, there is no medical evidence of tinnitus currently.  
Regarding the veteran's claim for service connection for 
bilateral hearing loss, there is no competent medical 
evidence of a nexus between his current hearing loss and 
service or any disease or injury therein.  The Board has 
considered the dictates set forth by the Court in Savage and 
Hensley in regard to the hearing loss but Savage and Hensley 
still require a medical nexus between service and the hearing 
loss and this case does not have such medical evidence.     
Thus, all the requirements of Caluza are not met either for 
the claim for service connection for tinnitus or bilateral 
hearing loss.  

Consequently, the claims for service connection for tinnitus 
and bilateral hearing loss are not well-grounded as they lack 
plausibility.  The Board emphasizes that the doctrine of 
reasonable doubt does not ease the veteran's initial burden 
of submitting a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  A review of the 
correspondence in this case, to include the statement of the 
case and supplemental statements of the case, shows that the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) as the veteran was fully informed of the reason for the 
denial of his claims and was advised of what evidence was 
needed in order to support his claims.  Furthermore, by this 
decision, the Board is informing the veteran of evidence 
which is lacking and that is necessary to make his claim as 
set forth above well-grounded.  


ORDER

The appeal is denied.  


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

